DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 6/12/2018.  Accordingly, an Office Action on the merits of claims 1-13, 15, 23-25, and 27-29 is as follows:

Claim Objections
Claim 23 is objected to because of the following informalities:  The phrase “for measuring a rigidity distribution of an object having a longitudinal dimension a sensor unit relative moveably” in lines 2-3 appears to be missing punctuation or other wording to form a coherent state.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a displacement module enabling relative movement between the sensor unit and the structure for the sensor unit to relatively move along the object in the longitudinal dimension” in claim 1; “a load-applying module for applying a load on the object” in claim 12; “an orientation profile 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites the limitation “the flexion contact member” in line 2.  Claims 3 and 1, upon which claim 4 is dependent does not mention the flexion contact member.  This limitation is found in claim 2.
Claim 5 recites the limitation “the flexion contact member” in line 3.  Claims 3 and 1, upon which claim 5 is dependent does not mention the flexion contact member.  This limitation is found in claim 2.
Claim 15 recites the limitation "the orientation of the body relative to the object” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only references the orientation of the base relative to the body, not the body relative to the object.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fishel et al. (PG-PUB 2016/0025615).
Considering claim 1, Fishel discloses an apparatus for measuring a deformation distribution of an object having a longitudinal dimension, comprising: 

-  a sensor unit comprising a base 337, at least one contact member having a body (biomimetic tactile sensor) connected to the base by a rotational joint 430 such that at least one rotational degree of freedom is provided between the base 337 and the contact member, at least an end of the body configured to contact and move along the object 420, and at least one sensor for determining an orientation of the body 13 relative to the base 20 (Figures 2-3; [0101]; [0105-106]; [0135]); and 
-  a displacement module enabling relative movement between the sensor unit and the structure for the sensor unit to relatively move along the object in the longitudinal dimension (Figure 2B; [0102]).
Considering claim 2, Fishel discloses that the at least one contact member includes a flexion contact member (generally biomimetic tactile sensor shown in Figure 2A-3) rotatably connected relative to the base such that an axis of rotation of the flexion contact member is generally perpendicular to a vector of the longitudinal dimension (Figure 3).
Considering claim 7, Fishel discloses that the at least one sensor is an optical encoder for each one of the rotational degree of freedom ([0135]; [0085]; [0106]).
Considering claim 9, Fishel discloses that the displacement module has a longitudinal linear actuator actuatable to displace the sensor unit along the longitudinal dimension (Figures 2A-2B, arrows indicate movement).

Considering claim 12, Fishel discloses a load-applying module for applying a load on the object ([0085], [0087-88]; [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fishel et al. (PG-PUB 2016/0025615) in view of Tapia et al. (PG-PUB 2014/0305217).
Considering claim 3, Fishel fails to disclose that the at least one contact member includes a torsion contact member rotatably connected relative to the base such that an axis of rotation of the torsion contact member lies in a same plane as a vector of the longitudinal dimension.
However, Tapia teaches the use of a contact member 138 (generally the probe support) having a torsion contact member 164 (Figures 3-4; [0045-46]) rotatably connected relative to a base connected with the contact member (hozzle 172 of the contact member is affixed to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a torsion contact member, according to Tapia, in the invention by Fishel.  The motivation for doing so is to allow the contact member follower of Fishel to tilt in order to maintain contact with the surface ([0046-47]).
Considering claim 4, Fishel discloses a flexion contact member that is rotatably connected to the base (Figure 3), but fails to disclose a torsion contact member that is rotatably connected to the flexion contact member.
However, Tapia teaches a flexion contact member 136 that is rotatably connected to the base, and the torsion contact member 164 is rotatably connected to the flexion contact member 136 (via 166 and fixation to the hozzle 172) (Figures 4,4A,5A-5C; [0045-49]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a flexion contact member rotatably connected to the base and a torsion contact member rotatably connected to the flexion contact member, as taught by Tapia, in the invention by Fishel.  The motivation for doing so is to provide a multi-dimensional alignment mechanism for allowing a follower to maintain contact with a complex surface of an object under test, as taught by Fishel.
Considering claim 5, Fishel discloses a flexion contact member, but fails to disclose a torsion contact member having two of the ends configured to contact and move along the object, the two ends being on opposed sides of the axis of rotation of the flexion contact member.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a torsion contact member having two ends which are on opposed sides of an axis of rotation of a flexion contact member, as taught by Tapia, in the invention by Fishel.  The motivation for doing so is to provide a multi-dimensional alignment mechanism for allowing a follower to maintain contact with a complex surface of an object under test, as taught by Fishel.
Considering claim 11, Fishel discloses that the sensor unit includes a carriage connecting the base to the displacement module, but fails to disclose that the base is biased by a constant-force spring.
However, Tapia discloses a base which is bias by a constant-force spring to a carriage connecting the base to a displacement module (Figure 6A-6B; [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a spring connecting the base of a sensor unit to a carriage, as taught by Tapia, in the invention by Fishel.  The motivation for doing so is to urge the sensor unit to a neutral position.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fishel et al. (PG-PUB 2016/0025615) in view of Hafenrichter et al. (U.S. Patent 9,481,082).
Considering claim 6, Fishel disclose a follower roller bearing 13, but fails to disclose that the at least one end is a follower ball portion.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a follower ball portion, as taught by Hafenrichter, in the invention by Fishel.  The motivation for doing so is to provide a “nearly frictionless omni-directional” device which can maintain positive alignment with complex surfaces (Hafenrichter, Column 9, lines 8-19).

Allowable Subject Matter
Claims 8 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an apparatus for measuring a deformation distribution of an object having a longitudinal dimension having a support structure for the object, a sensor unit which is rotatably coupled to a base which is movably coupled to the structure by a displacement module and having a clamp to releasably support the object.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 23-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a rigidity distribution measurement processor system for measuring a rigidity distribution of an object having a longitudinal dimension a sensor unit relatively movable in a longitudinal dimension along the object, the sensor unit having at least one contact member displaceable in at least one rotational degree of freedom as a result of contact with the object during relative movement having an orientation profile module for generating an orientation profile of the at least one contact member, a position value module for generating position values for the orientation profile, and a rigidity distribution calculation module for calculating and outputting a rigidity distribution along the longitudinal dimension of the object that uses a moment of force profile applied to the object with the corresponding orientation profile and position values.

The IDS submitted on 6/12/2018 contains references to Matsumoto and Weiss, neither of which provide a processor that utilizes an orientation profile of a rotatable sensor unit, a longitudinal position value of the sensor unit relative to the longitudinal dimension of the object, and a moment of force profile applied to the object, to determine a rigidity distribution along the longitudinal dimension of the object.  Specifically, Matsumoto fails to disclose a rotatable sensor unit having a sensor which outputs the orientation of the sensor unit for use in an orientation profile.  Furthermore, Weiss discloses detecting either a peak or valley deflection amount of a shaft using a fixed sensor unit for detection of a seam of the object.  Weiss does not utilize an orientation profile of the sensor, because the sensor is not rotatable and is fixed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keller (U.S. Patent 3,196,672) and Bechtel (U.S. Patent 5,503,024) provide structures for supporting an object moving along in its longitudinal dimension across a rotatable/flexion contact member for measuring deformation/force applied to the object for the purpose of determining the strength/rigidity of the object.  Keller and Bechtel both fail to disclose providing a displacement module for enabling relative movement of the sensor unit and the structure for the sensor unit to relatively move along the object in the longitudinal dimension.  In both patents, the object is moved relative to a fixed structure and rotatable/flexion sensor unit.  However, the displacement modules does not move the sensor unit or the structure.

Tower (U.S. Patent 5,218,842) provides a structure for supporting an object having a longitudinal dimension, a sensor unit for measuring torsional and flexural stiffness at only the mid-point thereof the object.  The sensor unit is deflectable about a pivot point, the no sensor is provided for determining the rotational orientation of the sensor unit as it moves along the longitudinal length of the object, because the sensor unit does not move during testing.
Bach (U.S. Patent 5,804,738) provides a structure for supporting an object having a longitudinal dimension, a sensor unit for measuring stiffness of the object, the sensor unit having an end in contact with the object, wherein the end has rotational joint connecting it to its base, thus enabling a rotational degree of freedom, but the rotational degree of freedom is rotation of a wheel that is not monitored via a sensor.  Furthermore, the object moves relative to the sensor unit, while the sensor unit is fixed relative to the structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 14, 2021